[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      __________________________

                             No. 10-15274                FILED
                         Non-Argument Calendar  U.S. COURT OF APPEALS
                      __________________________ ELEVENTH CIRCUIT
                                                         FEB 23, 2012
                 D. C. Docket No. 1:10-cr-00234-JOF-JFK-1 JOHN LEY
                                                           CLERK

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

     versus

JUVENTINO CHAVEZ-ROMERO,
a.k.a. Juventino Chavez,

                                                       Defendant-Appellant.

              _________________________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
              _________________________________________

                            (February 23, 2012)

Before EDMONDSON, WILSON and BLACK, Circuit Judges.


PER CURIAM:
      Juventino Chavez-Romero appeals his 57-month sentence after pleading

guilty to illegally reentering the United States after having been deported, 8 U.S.C.

§ 1326(a) and (b)(2). No reversible error has been shown; we affirm. The

sentence was a reasonable one.

      On appeal, Chavez-Romero argues that his sentence -- imposed below the

guidelines range of 63 to 78 months’ imprisonment -- is substantively

unreasonable because it was greater than necessary to achieve the goals of 18

U.S.C. § 3553(a). We disagree.

      In addition, “[i]t is a cardinal rule of appellate review that a party may not

challenge as error a ruling or other trial proceeding invited by that party.” United

States v. Love, 449 F.3d 1154, 1157 (11th Cir. 2006). Thus, an alleged error

cannot serve as grounds for reversal if the appealing party “induces or invites the

district court into making [the alleged] error.” Id.

      Chavez-Romero concedes that the district court assigned him properly a

criminal history category of IV. At his sentencing hearing, however, he argued

that, because four of his seven criminal history points were for driving offenses,

the district court should depart downward and sentence him based on a criminal

history category of II. He requested specifically a sentence with the Category II

guideline range of 46 to 57 months’ imprisonment. He got a 57-month Category II

                                          2
sentence. Because the district court granted Chavez-Romero’s request for a

downward departure and sentenced him within the range he requested, Chavez-

Romero is now precluded from challenging the very act that he asked the district

court to undertake. Furthermore, the sentence is reasonable given all the

circumstances.

      AFFIRMED.




                                         3